In his motion for rehearing appellant insists that we were in error in holding that the inspectors of the Liquor Control Board were not accomplice witnesses. In support of the conclusion announced in the original opinion herein we cited Stevens v. State, Opinion No. 18,823, delivered October 13, 1937. On the 8th of December, 1937, the motion for rehearing in Stevens' Case was overruled (page 333 of this volume).
Appellant's motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 363